            Case: 3:20-cv-00047-JMV Doc #: 20 Filed: 12/14/20 1 of 4 PageID #: 40




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    OXFORD DIVISION

WALTER TREMAINE CARRUTHERS                                                              PLAINTIFF

V.                                                       CIVIL ACTION NO. 3:20-CV-00047-JMV

STATE OF MISSISSIPPI, KEVIN JOHNSON,
JEFF CHISM, JOE MCDONALD, and MARK COSSIT                                           DEFENDANTS

                             MEMORANDUM OPINION AND ORDER

           On December 8, 2020, Plaintiff Walter Tremaine Carruthers, an inmate currently housed

at the Union County Jail, appeared before the Court for a hearing pursuant to Spears v.

McCotter, 766 F.2d 179 (5th Cir. 1985), to determine whether there exists a justiciable basis for

his claims filed under 42 U.S.C. 1983. A plaintiff’s claim will be dismissed if it “lacks an

arguable basis in law or fact, such as when a prisoner alleges the violation of a legal interest that

does not exist.” Martin v. Scott, 156 F.3d 578 (5th Cir. 1998) (citations omitted). The Prison

Litigation Reform Act 1 (“PLRA”) applies to this case because the plaintiff was incarcerated

when he filed this lawsuit. As Plaintiff consented to United States Magistrate Judge jurisdiction

in this case in accordance with 28 U.S.C. § 636 (c), the undersigned has the authority to enter

this order and the accompanying judgment.

                                         Plaintiff’s Allegations

           On October 1, 2018, Walter Carruthers alleges that he was visiting his uncle’s residence

located at 706 Glade Street, New Albany, Mississippi. Although Carruthers regularly visited and

sometimes stayed over, in particular when his grandmother was there, he avers that he actually

resided elsewhere with his wife. During his visit, officers from the New Albany Police




1
    28 U.S.C. § 1915.
           Case: 3:20-cv-00047-JMV Doc #: 20 Filed: 12/14/20 2 of 4 PageID #: 41




Department (“NAPD”) entered the residence, executed a search of the home, seized evidence,

and arrested all individuals present, including Carruthers.

          According to Carruthers, the officers did not knock on the door, but rather threw a “flash-

bang” grenade, and barreled through the door without announcing themselves. Carruthers

further alleges that the officers did not produce a warrant upon first entering the residence.

Instead, Jeff Chism, an NAPD investigator, arrived at the scene about fifteen minutes later, with

the warrant in hand. The officers’ search of the residence yielded drugs, guns, and stolen

property.

          Based on the officers’ findings, Carruthers was arrested and charged with possession of

and/or receiving stolen property, felon in possession of a firearm, and drug trafficking

(methamphetamine). A trial on these charges was allegedly held once, resulting in a hung jury.

Carruthers, however, remains incarcerated, and has allegedly been re-indicted on these same

charges.

          On or about February 10, 2020, Carruthers filed this action under Section 1983 against

defendants State of Mississippi, Kevin Johnson, Jeff Chism, Joe McDonald, and Mark Cossit.

By way of relief, Carruthers asks only that the Court “hear [his] case” and hold a hearing on the

matter.

                                                  Discussion

          Carruthers asserts that the defendants have violated his right to be protected from illegal

search and seizure as guaranteed by the Fourth Amendment of the United States Constitution.

As a preliminary matter, the State of Mississippi should be dismissed, as it is entitled to

sovereign immunity under the Eleventh Amendment. See Union Pac. R. Co. v. La. Pub. Serv.

Comm’n, 662 F.3d 336, 340 (5th Cir. 2011). With respect to the remaining defendants, the Court



                                                    2
         Case: 3:20-cv-00047-JMV Doc #: 20 Filed: 12/14/20 3 of 4 PageID #: 42




finds that Carruthers has failed to state a claim upon which relief can be granted for the

following reasons.

       The Fourth Amendment protects the “right of people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures . . . .” U.S. CONST.

amend. IV. “[A] claimant alleging a Fourth Amendment violation must have a cognizable

Fourth Amendment interest—a concept known as Fourth Amendment standing.” Barry v.

Freshour, 905 F.3d 912, 914 (5th Cir. 2018) (internal quotation marks omitted). Standing is a

personal right that cannot be asserted vicariously. United States v. Pierce, 959 F.2d 1297, 1303

(5th Cir. 1992). A party asserting a Fourth Amendment violation bears the burden of showing “a

justifiable, a reasonable, or a legitimate expectation of privacy that has been invaded by

government action.” Barry, 905 F.3d at 914. “A person who is aggrieved by an illegal search

and seizure only through the introduction of damaging evidence secured by a search of a third

person’s premises or property has not had any of Fourth Amendment rights infringed.” Rakas v.

Illinois, 439 U.S. 128, 134 (1978) (citing Alderman v. United States, 394 U.S. 165 (1969)).

       Carruthers concedes that he did not own nor live at the residence subject to the officers’

search and accompanying seizure of evidence, and instead asserts that he was merely a visitor.

Thus, Carruthers has not and cannot establish any privacy interest in his uncle’s home. See Dora

v. MDOC, 2011 WL 198118 at *14 (N.D. Miss. Jan. 18, 2011) (finding that petitioner had failed

to state a Fourth Amendment claim because he was only a visitor of the home subject to the

alleged unlawful search and seizure). In sum, Carruthers has no standing to challenge the search

upon property that he did not own, See Rakas, 439 U.S. at 133-34, and, consequently, has failed

to state a viable Fourth Amendment claim.




                                                 3
           Case: 3:20-cv-00047-JMV Doc #: 20 Filed: 12/14/20 4 of 4 PageID #: 43




          Moreover, Carruthers’ claim fails because the alleged search and seizure were executed

pursuant a search warrant. A search and seizure are presumptively reasonable and, therefore,

constitutional when executed pursuant to a warrant. See United States v. Ventresca, 380 U.S.

102, 109 (1965)(“[H]ad the magistrate on the same evidence available to the police made a

finding of probable cause, the search under the warrant would have been sustained.”); see also

United States v. Vigo, 413 F.2d 691, 693 (5th Cir. 1969) (noting that “the warrant stands cloaked

with a presumption of validity in the court below and on this appeal.”). In his complaint,

Carruthers asserted that the officers entered the residence without a warrant. At the Spears

hearing, however, Carruthers clarified that, although the officers did not produce the warrant

upon first entering the residence, an officer did arrive on the scene minutes later with a valid

warrant authorizing a search of the home. Because Carruthers concedes that the officers had a

warrant to search his uncle’s residence, the attendant search and seizure are presumptively

lawful.

                                                  Conclusion

          For the reasons set forth above, Carruthers has failed to state a cognizable constitutional

claim against any named defendant. Accordingly, the instant complaint is hereby DISMISSED,

and all named defendants are DISMISSED with prejudice from this action. The instant

dismissal shall count as a “STRIKE” under 28 U.S.C. 1915(g).

          SO ORDERED, this the 14th day of December, 2020.

                                                        /s/ Jane M. Virden
                                                        JANE M. VIRDEN
                                                        UNITED STATES MAGISTRATE JUDGE




                                                    4
